     Case: 1:17-cv-00377-JG Doc #: 357 Filed: 11/28/18 1 of 3. PageID #: 7178




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DERRICK WHEATT, et al.,                           )   CASE NOs.: 1:17-CV-0377
                                                  )   and 1:17-CV-0611
                       Plaintiffs,                )
                                                  )   JUDGE JAMES S. GWIN
               v.                                 )
                                                  )   MAGISTRATE JUDGE WILLIAM H
CITY OF EAST CLEVELAND, et al.,                   )   BAUGHMAN, JR.,
                                                  )
                       Defendants.                )


CITY DEFENDANTS MOTION TO OFFSET $15 MILLION JURY VERDICT BY THE
 $4.5 MILLION SETTLEMENT MADE BY SETTLING DEFENDANT CUYAHOGA
                            COUNTY


       NOW Comes City Defendants by and through their Attorney, Willa Hemmons, Esq. who

hereby moves this Honourable Court for a reduction of the $15, Million Jury Verdict rendered on

November 15, 2018 by at least the $4.5 Million Settlement previously entered into between Co-

Defendant Cuyahoga County and the three Plaintiffs Derrick Wheatt, Laurese Glover and

Eugene Johnson for the reason set forth below.

       In the case McDermott, Inc. v. AmClyde, et al, 511 U.S. 202 (1994), the United States

Supreme Court supports this request for offset where the Court decided ”…the proportionate

share rule announced in this opinion applies when there has been a settlement. In such cases, the

plaintiff’s recovery against the settling defendant has been limited not by outside forces, but by

its own agreement to settle. There is no reason to allocate any shortfall to the other defendants,

who were not parties to the settlement. Just as the other defendants are not entitled to a reduction
      Case: 1:17-cv-00377-JG Doc #: 357 Filed: 11/28/18 2 of 3. PageID #: 7179



in liability when the plaintiff negotiates a generous settlement…so they are not required to

shoulder disproportionate liability when the plaintiff negotiates a meager one.”

        In their opinion, the McDermott, Inc. Court also explained that, “ Joint and several

liability applies when there … has been a judgment against multiple defendants. It can result in

one defendant's paying more than its apportioned share of liability when the plaintiff's recovery

from other defendants is limited by factors beyond the plaintiff's control, such as a defendant's

insolvency. When the limitations on the plaintiff's recovery arise from outside forces, joint and

several liability makes the other defendants, rather than an innocent plaintiff, responsible for the

shortfall.”

        Such judge-made rationale lays a strong foundation at this point for the City’s Defendants

request that the Court in the instant case to offset the $15 Million Jury Verdict with the $4.5

Million already paid them by the Cuyahoga County Defendants. This is particularly true since

the Court granted Plaintiffs’ Motion in Limine to prohibit any reference to the settlement.

        WHEREFORE, and by reason of the foregoing, the City Defendants hereby move the

Court to GRANT their request and immediately reduce the $15 Million Jury Verdict against

them to the offset amount of $10.5 Million.

                                              Respectfully submitted,


                                              /s/ Willa M. Hemmons
                                              Willa M. Hemmons, Esq. (0041790)
                                              Law Director
                                              City of East Cleveland
                                              14340 Euclid Avenue
                                              East Cleveland, Ohio 44112
                                              whemmons@eastcleveland.org
                                              Counsel for the City of East Cleveland, Vincent K.
                                              Johnstone, Michael C. Perry




                                                  2
     Case: 1:17-cv-00377-JG Doc #: 357 Filed: 11/28/18 3 of 3. PageID #: 7180




                                 CERTIFICATE OF SERVICE

       A true and accurate copy of City Defendants Motion to Offset $15 Million Jury Verdict by

the $4.5 Million Settlement Made by Ssettling Defendant Cuyahoga County was electronically

filed with the Court on this 28th day of November, 2018; and that by operation of this Court’s

electronic notification system a copy thereof is made available to all registered parties. In

addition, a courtesy copy of this filing has been served by email to Howard S. Rabb, Esq.,

bankruptcy counsel for Defendant Michael Perry, at: hrabb@dworkenlaw.com.

                                                     /s/ Willa M. Hemmons
                                                     Attorney for City Defendants




                                                 3
